DETAILED ACTION
This Office action is in response to the Amendment filed on 17 June 2022.  Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 12, and 17-19 of U.S. Patent No. 11,031,291 in view of Lim et al., US 2016/0307807. The method of claims 1, 3, 9, 12, and 17-19 is drawn to annealing a substrate having a silicon cap layer. Although the substrate in the patented method can comprise a fin structure, the patented claims do not require forming, on a substrate, a first fin formed of a first semiconductor material and a second fin formed of a second semiconductor material different from the first semiconductor material.  However, Lim et al. disclose forming fins on a substrate, wherein the fins comprise different materials (see paragraph [0027]), forming a cap layer 118 over the fins (see Fig. 3 and paragraph [0033]-[0034]), and annealing 132  the substrate at a temperature of about 600 oC to about 1300 oC (see Fig. 6 and paragraph [0039]-[0040]). In light of the disclosure of Lim et al., it would have been obvious to the skilled artisan that the fin structure of the patented claims could be two fins of different materials. Given the similarities between the patented method and the known method of Lim et al., it would have been obvious to the skilled artisan that the annealing temperatures disclosed by Lim et al. could have been implemented in the patented method.
Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claims 10 and 17-20 under 35 U.S.C. 112(b) has been withdrawn. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al., US 2018/00337098, of record, in view of Bao et al., US 2020/0091319, newly cited, further in view of Iyer et al., US 2005/0255714, also newly cited.
With respect to claim 1, Ando et al. disclose a method, shown in Figs. 1-7, comprising: 
forming, on a substrate 102, a first fin 202 formed of a first semiconductor material and a second fin 200 formed of a second semiconductor material different from the first semiconductor material (see Figs. 1-3 and paragraphs [0028]-[0036]); 
forming an isolation feature 300 over the substrate 102 and between the first fin 202 and the second fin 200, see Fig. 3 and paragraph [0036];
after forming the isolation feature 300, depositing a semiconductor cap layer 400 comprising germanium oxide over the first fin 202 and the second fin 200 (see Fig. 4 and paragraph [0037]); and 
annealing the semiconductor cap layer 400 at a first temperature while at least a portion of the semiconductor cap layer is exposed (see Figs. 5-7 and paragraphs [0038]-[0044]).
Independent claim 1 has been amended to require depositing the semiconductor cap layer using a silicon-containing source gas. Bao et al. disclose a method similar to that of Ando et al., as shown in Figs. 7A and 7B. Bao et al. disclose forming a semiconductor cap layer 24/34/36 over first and second semiconductor fins and, after depositing the cap layer24/34/36, annealing the semiconductor cap layer 24/34/36 while at least a portion of the semiconductor cap layer 24/34/36 is exposed, see Figs. 7A and 7B and paragraph [0040]-[0044]. The semiconductor cap layer 24/34/36 of Bao et al. comprises germanium oxide (24), silicon nitride (34), and silicon oxide(36), see paragraphs [0040]-[0042]. Given the disclosure of Bao et al., it would have been obvious to the skilled artisan that a silicon nitride layer and a silicon oxide mechanical fill layer could have been formed over the germanium oxide layer in the known method of Ando et al. prior to annealing of the semiconductor cap layer, since the presence of the nitride layer 34 and the mechanical fill layer 36 can improve the mechanical stability of the fins during the low temperature anneal and oxidation steps. .A silicon nitride layer or a silicon oxide layer are formed using a silicon-containing source gas, see Fig. 2 and paragraphs [0043]-[0047].
With respect to claim 2, Ando et al. disclose that the first fin 202 comprises a p-type channel region, wherein the second fin 200 comprises an n-type channel region, wherein the first semiconductor material comprises germanium, wherein the second semiconductor material comprises silicon, see Figs. 1-3 and paragraphs [0024]-[0032]. 	With respect to claim 3, in the method of Bao et al., the semiconductor cap 24/34/36 consists essentially of silicon, since layer 34 is silicon nitride and layer 36 is silicon oxide, see paragraphs [0040]-[0042]. 
With respect to claim 5, Bao et al. disclose that the first temperature is between about 800°C and about 1050°C, see paragraph [0036].



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ando et al., US 2018/00337098, of record, in view of Bao et al., US 2020/0091319, newly cited, further in view of Iyer et al., US 2005/0255714, also newly cited, further in view of Tsai et al., US 2020/0006533, newly cited.  
Ando et al. is applied as above. With respect to claim 4, Ando et al. disclose that the first temperature is between 500 and 700 oC, see paragraphs [0038]-[0039], and Bao et al. disclose that the first temperature is between 500 to 800 oC, see paragraph [0036]. Neither Ando et al. nor Bao et al. teach that the first temperature is greater than 800°C. However, it would have been obvious to the skilled artisan that the annealing could have been performed at a higher temperature, since this would result in the growth of a thicker oxide layer 500 in the known method of Ando et al., see paragraph [0025] of Tsai et al.    

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ando et al., US 2018/00337098, of record, in view of Bao et al., US 2020/0091319, newly cited, further in view of Iyer et al., US 2005/0255714, also newly cited, further in view of Ching et al., US 2015/0028426.
With respect to claim 7, it is well known in the art to epitaxially form silicon over the semiconductor fins in the fabrication of a FinFET, see paragraphs [0040] and [0075] and Fig. 10A of Ching et al., Therefore, it would have been obvious to the skilled artisan that in the known method of Ando et al. in which a semiconductor cap layer is formed , the method could comprise growing silicon over the first fin 202 and the second fin 200.

Allowable Subject Matter
Claim 10, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7 have been considered but are moot in light of the new grounds of rejection.
The Examiner acknowledges Applicant’s request to hold the double patenting rejection in abeyance until all claims are otherwise in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of fabricating finFETs comprising fins of different materials.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822